Case 2:20-cv-03324-TJH-PLA Document 1 Filed 04/09/20 Page 1 of 9 Page ID #:1



 1 Marc E. Hankin
   marc@hankinpatentlaw.com
 2 HANKIN PATENT LAW APC
   12400 Wilshire Blvd., Suite 1265
 3 Los Angeles, CA 90025
   Telephone: 310.979.3600
 4 Facsimile: 310.979.3603
 5 Matthew M. Wawrzyn (Pro Hac Vice to be filed)
   matt@wawrzynlaw.com
 6 WAWRZYN LLC
   2700 Patriot Blvd, Suite 250
 7 Glenview, IL 60026
   Telephone: 847.274.9844
 8
   Attorneys for VDPP LLC
 9
10
                            UNITED STATES DISTRICT COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12
13 VDPP LLC,                               Case No. 2:20-CV-03324
14
                   Plaintiff,              COMPLAINT FOR PATENT
15                                         INFRINGMENT
            v.
16
17 HISENSE USA CORP.,
                                           JURY TRIAL DEMANDED
18                 Defendant.
19
20
21
22
23
24
25
26
27
28
     Complaint for Patent Infringement    -1-               Case No. 2:20-CV-03324
Case 2:20-cv-03324-TJH-PLA Document 1 Filed 04/09/20 Page 2 of 9 Page ID #:2



 1                                   Jurisdiction and Venue
 2
            1.     This action arises under the patent laws of the United States, 35 U.S.C.
 3
 4 §§ 101 et seq. This Court has subject matter jurisdiction over this action under 28
 5 U.S.C. §§ 1331 and 1338(a). This Court may exercise personal jurisdiction over
 6
     Hisense USA Corporation (“Hisense”), which conducts continuous and systematic
 7
 8 business in California and in this District. Hisense has a regular and established
 9 place of business located in this District. These patent-infringement claims arise
10
   directly from Hisense’s continuous and systematic activity in this District. In short,
11
12 this Court’s exercise of jurisdiction over Hisense would be consistent with the
13 California long-arm statute and traditional notions of fair play and substantial
14
   justice. Venue is proper in this District pursuant to 28 U.S.C. § 1400(b).
15
16                                          Parties
17          2.     Plaintiff VDPP LLC (“VDPP”) is a limited liability company
18
     organized under the laws of Oregon with a principal place of business located in
19
20 Corvallis, Oregon.
21          3.     Hisense is a corporation organized under the laws of Georgia with a
22
     principal place of business located in Lynwood, California.
23
24                  Count 1 – Infringement of U.S. Patent No. 9,699,444
25          4.     VDPP is the exclusive owner of United States Patent No. 9,699,444
26
     (the “‘444 patent”), which is attached hereto as “Exhibit 1.”
27
28          5.     The ‘444 patent is valid and enforceable.
     Complaint for Patent Infringement         -2-                   Case No. 2:20-CV-03324
Case 2:20-cv-03324-TJH-PLA Document 1 Filed 04/09/20 Page 3 of 9 Page ID #:3



 1          6.     Hisense has been and is directly infringing at least one of the 27 claims
 2
     of the ‘444 patent. Hisense has made and sold and is making and selling the
 3
 4 following models: H9E Plus; 75U1600; 75H10D; and 50R7050E (the “Accused
 5 Models”). The Accused Models embody claims of the ‘444 patent. Without limiting
 6
     the claims that will be asserted or the products that will be accused of infringement
 7
 8 in this action, Hisense infringes Claim 1 of the ‘444 patent by making and selling
 9 the Accused Models, which are designed to perform local dimming.
10
               a.    Claim 1 of the ‘444 patent claims an “apparatus comprising: a
11
12       storage adapted to: store one or more image fames[.]” (Ex. 1 at 47:40-42.)

13          The Accused Models each constitute an apparatus with storage to store a
14
            sequence of image frames.
15
16                 b.     The Claim 1 apparatus comprises “a processor adapted to:
17          obtain a first image frame from a first video stream; [and] expand the first
18
            image frame to generate a modified image frame, wherein the modified
19
20          image frame is different from the first image frame[.]” (Ex. 1 at 47:43-47.)
21          The Accused Models are capable of, for example, resolution of 3840 x 2160
22
            pixels. The Accused Models contain a processor adapted to upscale lower
23
24          resolutions to match the Accused Models’ native resolution.
25                 c.     The processor of Claim 1 is adapted to “generate a bridge frame,
26
            wherein the bridge frame is a non-solid color, wherein the bridge frame is
27
28          different from the first image frame and different from the modified image
     Complaint for Patent Infringement         -3-                  Case No. 2:20-CV-03324
Case 2:20-cv-03324-TJH-PLA Document 1 Filed 04/09/20 Page 4 of 9 Page ID #:4



 1          frame[.]” (Ex. 1 at 47:48-51.) Each Accused Models is a direct-backlight
 2
            LED LCD TV, which means that each of the Accused Models displays video
 3
 4          using two separate layers. The front layer is liquid crystal layer (the “LCM

 5          Layer”) containing millions of pixels, each of which is split into subpixels of
 6
            the primary colors: red, green, and blue. The back layer is a backlight unit of
 7
 8          LED lights (the “BLU”) that illuminates the LCM Layer. In order to achieve

 9          deeper black levels and higher contrast levels, the Accused Models will
10
            dynamically turn off localized areas of the BLU—areas where the image
11
12          should be black, resulting in a bridge frame that is non-solid, i.e., parts of the

13          frame are black, parts of the frame are white, and parts of the frame are a
14
            gradient thereof.
15
16                 d.     In Claim 1, the processor is adapted to “blend the modified
17          image frame with the bridge frame to generate a blended modified image
18
            frame; and display the blended modified image frame.” (Ex. 1 at 47:52-54.)
19
20          Each of the Accused Models blends the bridge frame (the locally-dimmed
21          BLU image) with the modified image frame (the upscaled RGB image of the
22
            LCM) to create and display the blended modified image frame.
23
24          7.     Further, the Accused Models infringe Claim 27 of the ‘444 patent by
25 performing “black frame insertion” in a manner that infringes the ‘444 patent.
26
   Without limiting the claims that will be asserted or the products that will be accused
27
28 of infringement in this action, the Accused Models infringe Claim 27 as follows:
     Complaint for Patent Infringement          -4-                  Case No. 2:20-CV-03324
Case 2:20-cv-03324-TJH-PLA Document 1 Filed 04/09/20 Page 5 of 9 Page ID #:5



 1                 a.     Claim 27, which is dependent on claim 26, claims an “apparatus
 2
            comprising: a storage adapted to: store one or more image frames[.]” (Ex. 1
 3
 4          at 50:37-39.) An Accused Model is an apparatus with storage to store a

 5          sequence of image frames.
 6
                   b.     The Claim 27 apparatus comprises “a processor adapted to:
 7
 8          obtain a first image from a first video stream [.]” (Ex. 1 at 50:40-41.) An

 9          Accused Model is equipped with a graphics-processing unit adapted to obtain
10
            images that together make a video stream.
11
12                 c.     The Claim 27 processor is adapted to “generate a modified

13          image frame by . . . expanding the first image frame . . . wherein the modified
14
            image frame is different from the first image frame[.]” (Ex. 1 at 50:42-49.)
15
16          An Accused Model is capable of, for example, resolution of 3840 x 2160
17          pixels picture quality. An Accused Model’s processor is adapted to upscale
18
            lower resolutions to match the native resolution.
19
20                 d.     The Claim 27 processor is further adapted to “generate a bridge
21          frame, wherein the bridge frame is a solid color, wherein the bridge frame is
22
            different from the first image frame and different from the modified image
23
24          frame[.]” (Ex. 1 at 50:50-53.) The bridge frame is black. (Id. at 50:56-57.)
25          All televisions display video as a series of still images. These images change
26
            quickly enough to produce the illusion of motion—much like a flip book.
27
28          Because televisions are unable to produce truly moving images, the human
     Complaint for Patent Infringement         -5-                 Case No. 2:20-CV-03324
Case 2:20-cv-03324-TJH-PLA Document 1 Filed 04/09/20 Page 6 of 9 Page ID #:6



 1          eye perceives the “moving” object as blurred. To reduce this perceived
 2
            motion blur, the Accused Model practices the invention of Claim 27 by
 3
 4          generating a solid black bridge frame and inserting the bridge frame between

 5          the modified image frames.
 6
                   e.     The Claim 27 apparatus then will “display the modified image
 7
 8          frame; and display the bridge frame.” (Ex. 1 at 50:54-55.) An Accused

 9          Model displays the modified image frame, and then displays the solid black
10
            bridge frame.
11
12                  Count 2 – Infringement of U.S. Patent No. 9,948,922

13          8.     VDPP is the exclusive owner of United States Patent No. 9,948,922
14
     (the “‘922 patent”), which is attached hereto as “Exhibit 2.”
15
16          9.     The ‘922 patent is valid and enforceable.
17          10.    Hisense infringes at least one of the 12 claims of the ‘922 patent.
18
     Hisense has made and sold and is making and selling the 50R7050E, which
19
20 embodies claims of the ‘922 patent. Without limiting the claims that will be
21 asserted or the products that will be accused of infringement in this action, Hisense
22
   infringes Claim 2 of the ‘922 patent by making and selling the 50R7050E, which is
23
24 designed to perform “black frame insertion” in a manner that infringes the ‘922
25 patent.
26
                   a.     Claim 2 of the ‘922 patent, which is dependent on claim 1,
27
28          claims an “apparatus comprising: a storage adapted to: store one or more
     Complaint for Patent Infringement         -6-                   Case No. 2:20-CV-03324
Case 2:20-cv-03324-TJH-PLA Document 1 Filed 04/09/20 Page 7 of 9 Page ID #:7



 1          image fames[.]” (Ex. 2 at 113:27-29.) The 50R7050E is an apparatus with
 2
            storage to store a sequence of image frames.
 3
 4                 b.     The Claim 2 apparatus includes “a processor adapted to: obtain

 5          a first image frame and a second image frame from a first video stream[.]”
 6
            (Ex. 2 at 113:30-32.) The 50R7050E has a processor adapted to acquire a
 7
 8          sequence of images that make a video stream.

 9                 c.     The processor of Claim 2 is adapted to       “generate a first
10
            modified image frame by expanding the first image frame, wherein the first
11
12          modified image frame is different from the first image frame; [and] generate

13          a second modified image frame by expanding the second image frame,
14
            wherein the second modified image frame is different from the second image
15
16          frame[.]” (Ex. 2 at 113:33-39.) The 50R7050E is adapted to upscale lower
17          resolutions to match its native resolution.
18
                   d.     The Claim 2 apparatus’ processor is adapted to “generate a
19
20          bridge frame, wherein the bridge frame is a solid color, wherein the bridge
21          frame is different from the first image frame and different from the second
22
            image frame[.]” (Ex. 3 at 113:40-43.) “[T]he bridge frame is black.” (Id. at
23
24          113:47-48.) All televisions display video as a series of still images. These
25          images change quickly enough to produce the illusion of motion—much like
26
            a flip book. Because televisions are unable to produce truly moving images,
27
28          the human eye perceives the “moving” object as blurred. To reduce this
     Complaint for Patent Infringement         -7-               Case No. 2:20-CV-03324
Case 2:20-cv-03324-TJH-PLA Document 1 Filed 04/09/20 Page 8 of 9 Page ID #:8



 1          perceived motion blur, the 50R7050E practices the invention of Claim 2 by
 2
            generating a solid black bridge frame and inserting the bridge frame between
 3
 4          the modified image frames.

 5                 e.     The processor of claim 2 is adapted to “display the first
 6
            modified image frame; display the bridge frame; and display the second
 7
 8          modified image frame.” (Ex. 3 at 113:44-46.) The 50R7050E displays the

 9          first modified image frame, then displays the solid black bridge frame, then
10
            displays the second modified image frame.
11
12                                       Prayer for Relief

13          WHEREFORE, VDPP prays for the following relief against Hisense:
14
            (a)    Judgment that Hisense has directly infringed the ‘444 and ‘922
15
16                 patents;
17          (b)    A fair and reasonable royalty;
18
            (c)    Pre-judgment interest and post-judgment interest at the maximum rate
19
20                 allowed by law;
21          (d)    A post-judgment injunction; and
22
            (e)    Such other and further relief as the Court may deem just and proper.
23
24
25
26
27
28
     Complaint for Patent Infringement          -8-               Case No. 2:20-CV-03324
Case 2:20-cv-03324-TJH-PLA Document 1 Filed 04/09/20 Page 9 of 9 Page ID #:9



 1 Date: April 9, 2020                              /Marc E. Hankin/
 2                                                  Marc E. Hankin
                                                    marc@hankinpatentlaw.com
 3                                                  HANKIN PATENT LAW APC
                                                    124 Wilshire Blvd., Suite 1265
 4                                                  Los Angeles, CA 90025
                                                    Telephone: 310.979.3600
 5                                                  Facsimile: 310.979.3603

 6                                                  Matthew M. Wawrzyn (Pro Hac Vice
                                                    to be filed)
 7                                                  matt@wawrzynlaw.com
                                                    WAWRZYN LLC
 8                                                  2700 Patriot Blvd, Suite 250
                                                    Glenview, IL 60026
 9                                                  Telephone: 847.274.9844

10                                                  Attorneys for VDPP LLC

11                                       Demand for Jury Trial
12
            VDPP demands a trial by jury on all matters and issues triable by jury.
13
14
15 Date: April 9, 2020                              /Marc E. Hankin/
16                                                  Marc E. Hankin
                                                    marc@hankinpatentlaw.com
17                                                  HANKIN PATENT LAW APC
                                                    124 Wilshire Blvd., Suite 1265
18                                                  Los Angeles, CA 90025
                                                    Telephone: 310.979.3600
19                                                  Facsimile: 310.979.3603

20                                                  Matthew M. Wawrzyn (Pro Hac Vice
                                                    to be filed)
21                                                  matt@wawrzynlaw.com
                                                    WAWRZYN LLC
22                                                  2700 Patriot Blvd, Suite 250
                                                    Glenview, IL 60026
23                                                  Telephone: 847.274.9844

24                                                  Attorneys for VDPP LLC

25
26
27
28
     Complaint for Patent Infringement            -9-                Case No. 2:20-CV-03324
